245 F.2d 242
CARGILL, INCORPORATED, Appellant,v.SPECIALTY FEED COMPANY, Appellee.
No. 13018.
United States Court of Appeals Sixth Circuit.
April 3, 1957.

Appeal from the United States District Court for the Eastern District of Michigan; Thornton, Judge.
David H. Patton of Cook, Beake, Miller, Wrock & Cross, Detroit, Mich., for appellant.
Dunbar Davis, Plymouth, Mich., for appellee.
Before ALLEN, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel;


2
And it appearing that the District Court made careful and detailed findings of fact which are supported by the evidence;


3
And no reversible error appearing in the record:


4
It is ordered that the judgment be and it hereby is affirmed.